Mercure, J.
Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered June 1, 1992, which revoked defendant’s probation and imposed a sentence of imprisonment.
On defendant’s plea of guilty to a reduced charge of criminal possession of a controlled substance in the third degree in October 1991, County Court sentenced defendant to a six-month period of incarceration, a $5,000 fine and lifetime probation pursuant to Penal Law § 65.00. County Court further directed that the financial aspects of the sentence, including the fine, a $150 mandatory surcharge and a $2 crime victim assistance fee, be reduced to an order and filed with the County Clerk as a judgment. Defendant did not appeal or otherwise challenge the sentence imposed by County Court in 1991. Defendant was subsequently brought before County Court on a declaration of delinquency and, as part of a plea bargain providing for a prison term of not more than 2Vt. to IV2 years, in May 1992 admitted that she violated a condition of her probation. On June 1, 1992, County Court revoked defendant’s sentence of probation and sentenced her instead to a prison term of 2 to 6 years, with the monetary components of the original sentence, including the $5,000 fine, to "remain as previously imposed”. Defendant now appeals, challenging only the $5,000 fine. As correctly contended by the People, the fine that defendant now contests was imposed in October 1991 and not at the time of the June 1, 1992 sentence. *618As such, the appeal is untimely (see, CPL 450.30 [3]; 460.10 [1] [a]) and must be dismissed.
Weiss, P. J., Cardona, Mahoney and Casey, JJ., concur. Ordered that the appeal is dismissed.